Citation Nr: 0919986	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  03-05 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1939 to 
February 1954.  He died on July [redacted], 2002.  The appellant is 
the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado that denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.  The appellant perfected a timely appeal of 
this determination to the Board.

In February 2004 the appellant canceled her request for a 
Board hearing.

This matter was before the Board in May 2004, August 2006 and 
November 2007, and was remanded each time for further 
development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2002.  The immediate cause of 
death listed on the death certificate was acute cor pulmonale 
due to pulmonary embolus.  Another significant contributing 
condition to his death but not related to the cause was shown 
as peripheral vascular disease (PVD).

2.  At the time of the Veteran's death, service connection 
was in effect for varicose veins, left leg with post 
operative scars, rated 10 percent disabling; varicose veins 
right leg with post operative scars, rated noncompensable; 
residuals of a fractured left fibula, rated noncompensable; 
and post operative fistula, rated noncompensable.

3.  Acute cor pulmonale due to pulmonary embolus was not 
incurred during service or until many years after discharge, 
and is not otherwise etiologically related to service. 

4. Service-connected varicose veins did not cause or result 
in an increase in severity of the cause of the Veteran's 
death.

5.  Service-connected varicose veins did not cause or 
contribute to his death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.303, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a May 2004 letter, the Appeals Management Center (AMC) 
notified the appellant of the evidence needed to substantiate 
her claim for service connection for the cause of the 
Veteran's death.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the 
evidence VA would assist her in obtaining and the evidence it 
was expected that she would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The May 2004 letter nonetheless told 
the appellant that she should submit any additional evidence 
that would substantiate her claim.

The Veteran's status as a veteran has been substantiated.  
Moreover, the appellant was notified of all remaining 
elements of the Dingess notice, including the disability- 
rating and effective-date elements of the claim, in an August 
2006 letter. 

Contrary to VCAA requirements, the VCAA-compliant notice in 
this case was provided after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claims in the April 2009 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. Unlike a claim to reopen, an original DIC 
claim imposes upon VA no obligation to inform a DIC claimant 
who submits a nondetailed application of the specific reasons 
why any claim made during the deceased veteran's lifetime was 
not granted.  Where a claimant submits a detailed application 
for benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007). 

The May 2004 letter provided notice as to the evidence needed 
to substantiate entitlement to DIC based on a condition 
service connected during the Veteran's life and on the basis 
of a condition not yet service connected.  

However, the May 2004 letter did not fully comply with the 
Hupp requirements, as it did not contain a statement of the 
conditions for which the Veteran was service connected at the 
time of his death.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders v. Nicholson, 487 F. 3d 881, 888-9 (Fed. Cir. 
2007); George-Harvey v. Nicholson, 21 Vet. App. 334-339 
(2007).

The Board finds that the error in not complying with Hupp was 
not prejudicial for the following reasons.  In her October 
2002 Notice of Disagreement, the appellant argued that the 
Veteran's service-connected varicose veins disability caused 
the peripheral vascular disease that resulted in his death.

Thus, the appellant demonstrated actual knowledge that she 
could establish service connection for the cause of the 
Veteran's death by showing it was related to his service- 
connected varicose veins disability.  Her statements also 
indicated that she was aware of the disabilities for which 
the Veteran had been granted service connection, and that she 
understood the distinction between substantiating a DIC claim 
based on a previously service-connected condition and 
substantiating a DIC claim based on a condition not yet 
service-connected. 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records, including those from the U.S. Air Force Academy 
Medical Facility in Colorado from 2002.  In addition, VA 
obtained a medical opinion as to the etiology of the 
Veteran's death.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for the cause 
of the Veteran's death is thus ready to be considered on the 
merits. 

Legal Criteria

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service- 
connected disability.  See Darby v. Brown, 10 Vet. App. 243, 
245 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death. It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the 
death of the veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

In a DIC claim based on cause of death, the first Caluza 
requirement, "evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die)".  Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 

Analysis

The Veteran died in July 2002. The immediate cause of death 
listed on the death certificate was acute cor pulmonale due 
to pulmonary embolus.  Another significant condition 
contributing to his death but not related to the cause was 
shown as PVD (peripheral vascular disease).

At the time of the Veteran's death, service connection was in 
effect for varicose veins, left leg with post operative 
scars, rated 10 percent disabling; varicose veins right leg 
with post operative scars, rated noncompensable; residuals of 
a fractured left fibula, rated noncompensable; and post 
operative fistula, rated noncompensable.

The appellant does not contend, and the evidence does not 
reflect, that the acute cor pulmonale due to pulmonary 
embolus that caused the Veteran's death was directly related 
to service.  The service treatment records do not contain any 
notations regarding complaints, treatment, or diagnoses of 
cor pulmonale or pulmonary embolus.  In addition, there is no 
evidence of heart-related symptoms or heart disease until 
many years after service.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc) (the Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue).

The appellant has consistently maintained that the Veteran's 
service-connected varicose veins was related to the Veteran's 
PVD which was a condition that caused the Veteran's death.  
Specifically, the appellant contended that varicose veins are 
a form of PVD.

Service connection can be granted on a secondary basis for 
disability caused or aggravated by a service connected 
disability or disease.  38 C.F.R. § 3.310 (2006 & 2008).  
Medical evidence is required to connect the asserted 
secondary condition to the service-connected disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 9 Vet. App. 
535, 538-39 (1996). 

To support her claim, the appellant submitted internet 
material on PVD and its relation to varicose veins.  

The only competent medical opinion expressed as to the 
etiology of the Veteran's death was that of a VA physician in 
December 2005.  The VA examiner noted that he reviewed the 
claims file, including literature submitted by the appellant 
and the Veteran's terminal records from Penrose St. Francis 
Health Center in July 2002.  The treating doctor in July 2002 
diagnosed the Veteran with cardiac arrest of unclear 
etiology, possibly pulmonary embolism, especially given the 
fact that the Veteran had a swollen left leg.  The VA 
examiner noted that he reviewed the results of a July 2002 
EKG.  He did not see evidence of right atrial hypertrophy or 
dilation which would be anticipated in a course of pulmonary 
embolism.  In the examiner's view, the EKG was as compatible 
with inferior myocardial infarction with right ventricular 
involvement as it was with pulmonary embolism.  The examiner 
would be more inclined with pulmonary embolism if the right 
axis were quite profound, which in this case was not.  
Regarding the Veteran's contentions that varicose veins are a 
form of PVD, the examiner noted that PVD refers essentially 
to peripheral arterial disease and not venous varicosities, 
although the veins are clearly peripheral.  

The examiner also noted an internet article submitted by the 
appellant.  He stated that what would be evident from this 
article was that pulmonary embolism was not an anticipated 
complication of venous varicosities.  The examiner opined 
that it seemed likely, based on the records from Penrose St. 
Francis Hospital, that the Veteran had a swollen left lower 
extremity which could have been attributable to deep vein 
thrombosis for which the Veteran was not service connected, 
which could have given rise to a pulmonary embolism, if 
indeed a pulmonary embolism occurred.  The examiner stated 
that there was insufficient evidence both in this case and in 
the submitted literature to suggest that varicose veins give 
rise to pulmonary embolism based on their own.  The examiner 
also felt it was reasonable to believe that myocardial 
ischemia/infarction was as likely as not the cause of death 
rather than pulmonary embolism since the described changes in 
the EKG are more compatible with myocardial 
ischemia/infarction than with pulmonary embolism.  

The examiner noted that the death certificate listed acute 
cor pulmonale as the cause of death with pulmonary embolism 
in the second line under heading "due to".  He stated that 
since no post mortem was of record, the judgment as to 
whether or not pulmonary embolism occurred must be based on 
the evidence at hand.  He opined that the record is more 
compatible with myocardial infarction than with pulmonary 
embolism.  Additionally, varicose veins for which the Veteran 
was service connected for, were not listed as a cause of 
pulmonary embolism.  Deep vein thrombosis for which he is not 
service connected for and which was not diagnosed, may be a 
cause of pulmonary embolism.  The examiner concluded that the 
observation of a swollen left leg may be explained by the 
prior surgery on the left leg and the remarks noted on the 
claims file which suggest the presence of a swollen left leg 
over a period of time.

The Board finds that the medical evidence of record does not 
establish that the Veteran's active duty service or service- 
connected varicose veins played a material causal role in his 
death. 

Given that the VA examiner explained the reasoning for his 
conclusion in light an accurate characterization of the 
relevant evidence, the Board finds his opinion that the 
Veteran's death was not related to his service connected 
varicose veins to be of substantial probative weight.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).  
Moreover, there is no other medical opinion as to the 
etiology of the Veteran's death and there is no other 
evidence of a nexus between the Veteran's active duty service 
and service-connected disabilities and his cause of death. 

As to the appellant's opinion that the Veteran's service- 
connected varicose veins are related to the Veteran's PVD 
which was a condition related to the Veteran's death as 
varicose veins are a form of PVD, as a layperson, she has not 
been not shown to possess appropriate medical training and 
expertise to competently render a probative opinion on a 
medical matter- to include the cause of the Veteran's death.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, any lay assertions in this regard have no 
probative value.



As there is no competent evidence linking the cause of the 
Veteran's death to service or a service connected disease or 
disability, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. at 55-56. 


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


